Filed 5/11/22 Izzy’s Deli v. LMA & SAI 1433 Wilshire CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE


IZZY’S DELI,                                                    B309844

        Plaintiff and Respondent,                               (Los Angeles County
                                                                Super. Ct. No.
        v.                                                      18SMCV00315)

LMA & SAI 1433 Wilshire LLC,

        Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of Los
Angeles County, Elaine W. Mandel, Judge. Affirmed.
     Cozen O’Connor, Frank Gooch III, Matthew E. Lewitz;
Klapach & Klapach and Joseph S. Klapach for Defendant and
Appellant.
     Mitchell Silberberg & Knupp, Stephen E. Foster, and
Andrew C. Spitser for Plaintiff and Respondent.
       In a concurrently filed opinion resolving consolidated
appeals (B306162 and B306180), we affirm on the merits two
judgments against defendant and appellant LMA & SAI 1433
Wilshire LLC (LMA) that arise out of a dispute over the lease
between LMA and its commercial tenant, plaintiff and
respondent Izzy’s Deli (Izzy’s). In issuing the judgments in favor
of Izzy’s, the trial court found Izzy’s to be the prevailing party.
The lease between the parties includes a clause that states the
prevailing party in an action to enforce or declare rights under
the lease is entitled to attorney fees. Izzy’s subsequently filed a
motion seeking attorney fees and costs. The trial court granted
the motion, awarding Izzy’s $328,276 in attorney fees and
$5,658.87 in costs.
       LMA filed this appeal, which it expressly characterized as a
“protective appeal” from the post-judgment award of attorney
fees and costs. LMA argued that if we reversed the underlying
judgment in cases B306162 and B306180, we should also reverse
the trial court’s order awarding attorney fees and costs. LMA
presents no other arguments challenging the fees and costs order.
Because we affirm by separate filed opinion the trial court’s
judgments in favor of Izzy’s in the accompanying appeals, this
appeal fails.




                                2
                           DISPOSITION
      The trial court’s order granting attorney fees and costs is
affirmed. Izzy’s shall recover its costs in this appeal.

    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                       BAKER, Acting P. J.

We concur:



      MOOR, J.



      FEUER, J.*




*
       Associate Justice of the Court of Appeal, Second Appellate
District, Division Seven, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.




                                 3